Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 2-4, 6, and 7-9 are each objected to because there should be a comma after “claim 1” in each of their respective preambles.  
Claim 1 is objected to because “a lower rotational speed than the core shaft” in lines 7-8 should be --a lower rotational speed than a rotational speed of the core shaft--.
Claim 2 is objected to because of the following informalities:
“the range” in line 2 should be --a range--;
“1.08x109 to 4.9x109 N/m” in line 2 should be --1.08x109 N/m to 4.9x109 N/m--.
Claim 3 is objected to because of the following informalities:
“the pitch circle diameter” in line 2 should be --a pitch circle diameter--;
“the range” in line 3 should be --a range--.
Claim 4 is objected to because of the following informalities:
“the range” in line 4 should be --a range--;
“1.4x109 to 2.0x109 N/m” in line 4 should be --1.4x109 N/m to 2.0x109 N/m--;
“the range” in line 6 should be --a range--;
“1.20x109 to 1.60x1010 N/m” in line 4 should be --1.20x109 N/m to 1.60x1010 N/m--
Claim 5 is objected to because of the following informalities:
“the range” in line 3 should be --a range--;
“240 to 280 cm” in line 3 should be --240 cm to 280 cm--;
“the range” in line 4 should be --a range--;
“1.05x109 to 3.6x 109 N/m” in line 4 should be --1.05x109 N/m to 3.6x 109 N/m--;
“a fan diameter” in line 6 should be --the fan diameter--;
“the range” in line 6 should be --a range--;
“330 to 380 cm” in line 6 should be --330 cm to 380 cm--;
Claim 7 is objected to because “the rotational speed” in line 2 should be --a rotational speed--.
Claim 8 is objected to because of the following informalities:
“the range” in line 2 should be --a range--;
“the rotational speed” in lines 2-3 should be --a rotational speed--;
“the range” in line 3 should be --a range---.
Claim 9 is objected to because of the following informalities:
“the range” in line 2 should be --a range--;
“the range” in line 3 should be --a range--.
Claim 10 is objected to because of the following informalities:
“and pins” in line 3 should be --and a plurality of pins--;
“each pin” in line 3 should be --each of the plurality of pins----;
“a planet gear” in line 4 should be --a planet gear of the plurality of planet gears--;
“comprises lugs” in line 5 should be --comprises a plurality of lugs--;
“the forward and rearward plates” in lines 5-6 should be --the forward plate and the rearward plate
Claim 11 is objected to because “of planet gears” in lines 2-3 should be --of planet gears of the plurality of planet gears--.
Claim 12 is objected to because of the following informalities:
“second compressor” in line 8 should be --the second compressor--;
“second core shaft” in line 8 should be --the second core shaft--;
“than the first core shaft” in line 9 should be --that a rotational speed of the first core shaft--.
Claim 14 is objected to because of the following informalities:
“the engine” in line 2 should be --the gas turbine engine--;
“the engine” in lines 3-4 should be --the gas turbine engine--;
“the fan shaft, core shaft, gearbox” in line 4 should be --the fan shaft, the core shaft, the gearbox--;
“the effective linear torsional stiffness” in lines 5-6 should be --an effective linear torsional stiffness--.
Claim 15 is objected to because of the following informalities:
“the range” in line 3 should be --a range--;
“the engine” in line 5 should be --the gas turbine engine--;
“the range” in line 5 should be --a range--;
“70 to 90 NKg-1s” in lines 5-6 should be --70 NKg-1s to 90 NKg-1s--;
“the range” in line 7 should be --a range--.
Claim 16 is objected to because “a lower rotational speed than the core shaft” in lines 8-9 should be --a lower rotational speed than a rotational speed of the core shaft--
Claim 17 is objected to because “a lower rotational speed than the core shaft” in line 7 should be --a lower rotational speed than a rotational speed of the core shaft--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“power unit” in claim 18 -- “…The gas turbine engine 10 comprises a core 11 that …comprises, in axial flow series, a low pressure compressor 14, a high-pressure compressor 15, combustion equipment 16, a high-pressure turbine 17, a low pressure turbine 19 and a core exhaust nozzle 20… The fan 23 is attached to and driven by the low pressure turbine 19 via a shaft 26 and an epicyclic gearbox 30…” (see Para 258 or the Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCune (U.S. 2013/0336791) as evidenced by Soami, “How to Evaluate Gear Mesh Stiffness in a Multibody Dynamics Model” COMSOL Blog, December 9, 2016.
Re claim 1:
McCune discloses a gas turbine engine (20, gas turbine engine - Para 39) for an aircraft (see Para 43) comprising: 
an engine core (44, low pressure compressor - Para 41; 52, high pressure compressor - Para 41; 56, combustor - Para 41; 54, high pressure turbine - Para 41; 46, low pressure turbine - Para 41; 40, inner shaft - Para 41; 50, outer shaft - Para 41 (person having ordinary skill in the art would recognize elements 44, 52, 56, 54, 46, 40, 50 collectively as a type of engine core as shown in Fig. 1A)) comprising a turbine (46, low pressure turbine - Para 41), a compressor (44, low pressure compressor - Para 41), and a core shaft (40, inner shaft - Para 41) connecting the turbine (46) to the compressor (44)(see Fig. 1A and Para 41); 
a fan (42, fan - Para 41) located upstream of the engine core (42, 52, 56, 54, 46, 40, 50)(see Fig. 1A - element 42 is shown upstream of 42, 52, 56, 54, 46, 40, 50), the fan (42) comprising a plurality of fan blades (see Fig. 1A at element 42 (person having ordinary skill in the art would recognize a type of plurality of fan blades is shown at 42)); and 
a gearbox (48, geared architecture - Para 41) arranged to receive an input from the core shaft (40)(see Fig. 1A and Para 41) and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (40)(see Fig. 1A and Para 41 - …geared architecture 48 to drive the fan at a lower speed than the low speed spool…”), the gearbox (48) being an epicyclic gearbox (Para 43 - “...geared architecture 48 is an epicyclic gear train, such as a planetary gear system…”) comprising: 
a sun gear (68, sun gear - Para 75), a plurality of planet gears (70, multiple planet gears - Para 75), a ring gear (74, ring gear - Para 76), and a planet carrier (72, planet carrier - Para 75) on which the planet gears (70) are mounted (see Fig. 2 and Para 75), the gearbox (68) having an overall gear mesh stiffness (see Fig. 2 and Para 17 (gearbox 68 inherently includes an overall gear mesh stiffness)).
McCune fails to disclose wherein the overall gear mesh stiffness of the gearbox is greater than or equal to 1.05x109 N/m.
Soami teaches that gear mesh stiffness is a result-effective variable in that the gear mesh stiffness is a variable that effects the dynamics and vibrations of the system surrounding the meshed gears (Pages 1-2 - “…Compared to the gear’s core region, the gear’s mesh region is more flexible.  Hence, accounting for the stiffness of the gear mesh is important when trying to accurately capture the dynamics and vibrations in the system…”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gearbox of McCune by making the overall gear mesh stiffness of the gearbox be greater than or equal to 1.05x109 N/m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 2:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above) wherein the overall gear mesh stiffness of the gearbox is in the range from 1.08x109 to 4.9x109 N/m (limitation is within the bounds of the optimization described above in rejecting claim 1).
Re claim 4:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above) wherein:
(i) a gear mesh stiffness between the planet gears and the ring gear is in the range from 1.4x109 to 2.0x1010 N/m (limitation is within the bounds of the optimization described above in rejecting claim 1); and/or 
(ii) a gear mesh stiffness between the planet gears and the sun gear is in the range from 1.20x109 to 1.60x1010 N/m.
Re claim 6:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above).
The optimized McCune fails to disclose wherein a torsional stiffness of the planet carrier is greater than or equal to 1.60x108 Nm/rad.
It appears that the device of McCune would operate equally well with a torsional stiffness of the planet carrier being greater than or equal to 1.60x108 Nm/rad since McCune discloses a flexible support supporting the planet carrier (Para 77).  Further, Applicant has not disclosed that the claimed torsional stiffness solves any stated problem of is for any particular purpose, indicating simply that the torsional stiffness “may” be 1.60x108 Nm/rad (specification Para 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of McCune to have a torsional stiffness of the planet carrier be greater than or equal to 1.60x108 Nm/rad because it appears to be an arbitrary design consideration which fails to patentably distinguish over McCune.
Re claim 12:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above).
McCune further discloses wherein: 
the turbine (46) is a first turbine (see Fig. 1A - element 46 is shown as a type of first turbine), the compressor (44) is a first compressor (see Fig. 1A - element 44 is shown as a type of first compressor), and the core shaft (40) is a first core shaft (see Fig. 1A - element 40 is shown as type of first core shaft); 
the engine core (42, 52, 56, 54, 46, 40, 50) further comprises a second turbine (54, high pressure turbine - Para 41), a second compressor (52, high pressure compressor - Para 41), and a second core shaft (50, outer shaft - Para 41) connecting the second turbine (54) to the second compressor (52)(see Fig. 1A and Para 41); and 
the second turbine (54), second compressor (52), and second core shaft (50) are arranged to rotate at a higher rotational speed than the first core shaft (40)(Para 41 (40 is described as part of low speed spool 30 while 50 is described as part of high speed spool 32)).
Re claim 14:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above), wherein the engine (20) comprises a fan shaft (76, fan shaft - Para 76) extending between the gearbox (48) and the fan (42)(see Figs. 2-3), and a gearbox support (78, flexible support - Para 77) arranged to mount the gearbox (48) within the engine (20)(see Fig. 3), the fan shaft (76), core shaft (40), gearbox (48) and the gearbox support (78) together forming a transmission (see Figs. 1A, Fig. 2, and Fig. 3).
The optimized McCune fails to disclose wherein the effective linear torsional stiffness of the transmission is greater than or equal to 1.60x108 N/m.
It appears that the device of McCune would operate equally well with an effective linear torsional stiffness of the transmission being greater than or equal to 1.60x108 N/m.  Further, Applicant has not disclosed that the claimed effective linear torsional stiffness solves any stated problem of is for any particular purpose, indicating simply that the effective linear torsional stiffness “may” be 1.60x108 Nm/rad (specification Para 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of McCune to have the effective linear torsional stiffness of the transmission be greater than or equal to 1.60x108 N/m because it appears to be an arbitrary design consideration which fails to patentably distinguish over McCune.
Re claim 15:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above), wherein: 
(i) a gear ratio of the gearbox (48) is in the range from 3.2 to 4.5 (Para 43 - “…gear reduction ratio of greater than about 2.3…”); and/or 
(ii) a specific thrust of the engine at cruise is in the range from 70 to 90 NKg-1s; and/or 
(iii) a bypass ratio at cruise is in the range from 12.5 to 18.
Re claim 16:
McCune discloses a method of operation of a gas turbine engine (20, gas turbine engine - Para 39) for an aircraft (see Para 43) comprising: 
an engine core (44, low pressure compressor - Para 41; 52, high pressure compressor - Para 41; 56, combustor - Para 41; 54, high pressure turbine - Para 41; 46, low pressure turbine - Para 41; 40, inner shaft - Para 41; 50, outer shaft - Para 41 (person having ordinary skill in the art would recognize elements 44, 52, 56, 54, 46, 40, 50 collectively as a type of engine core as shown in Fig. 1A)) comprising a turbine (46, low pressure turbine - Para 41), a compressor (44, low pressure compressor - Para 41), and a core shaft (40, inner shaft - Para 41) connecting the turbine (46) to the compressor (44)(see Fig. 1A and Para 41); 
a fan (42, fan - Para 41) located upstream of the engine core (42, 52, 56, 54, 46, 40, 50)(see Fig. 1A - element 42 is shown upstream of 42, 52, 56, 54, 46, 40, 50), the fan (42) comprising a plurality of fan blades (see Fig. 1A at element 42 (person having ordinary skill in the art would recognize a type of plurality of fan blades is shown at 42)); and 
a gearbox (48, geared architecture - Para 41) arranged to receive an input from the core shaft (40)(see Fig. 1A and Para 41) and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (40)(see Fig. 1A and Para 41 - …geared architecture 48 to drive the fan at a lower speed than the low speed spool…”), the gearbox (48) being an epicyclic gearbox (Para 43 - “...geared architecture 48 is an epicyclic gear train, such as a planetary gear system…”) comprising: 
a sun gear (68, sun gear - Para 75), a plurality of planet gears (70, multiple planet gears - Para 75), a ring gear (74, ring gear - Para 76), and a planet carrier (72, planet carrier - Para 75) on which the planet gears (70) are mounted (see Fig. 2 and Para 75), the gearbox (68) having an overall gear mesh stiffness (see Fig. 2 and Para 17 (gearbox 68 inherently includes an overall gear mesh stiffness)), 
the method comprising operating the gas turbine engine (20) to provide propulsion under cruise conditions (Para 44).
McCune fails to disclose wherein the overall gear mesh stiffness of the gearbox is greater than or equal to 1.05x109 N/m; 
Soami teaches that gear mesh stiffness is a result-effective variable in that the gear mesh stiffness is a variable that effects the dynamics and vibrations of the system surrounding the meshed gears (Pages 1-2 - “…Compared to the gear’s core region, the gear’s mesh region is more flexible.  Hence, accounting for the stiffness of the gear mesh is important when trying to accurately capture the dynamics and vibrations in the system…”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gearbox of McCune by making the overall gear mesh stiffness of the gearbox be greater than or equal to 1.05x109 N/m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 18:
McCune discloses a propulsor (20, gas turbine engine - Para 39 (a type of propulsor as shown in Fig. 1A)) for an aircraft (see Para 43) comprising: 
a fan (42, fan - Para 41) comprising a plurality of fan blades (see Fig. 1A at element 42 (person having ordinary skill in the art would recognize a type of plurality of fan blades is shown at 42)); 
a gearbox (48, geared architecture - Para 41); and 
a power unit (44, low pressure compressor - Para 41; 52, high pressure compressor - Para 41; 56, combustor - Para 41; 54, high pressure turbine - Para 41; 46, low pressure turbine - Para 41; 40, inner shaft - Para 41; 50, outer shaft - Para 41 (person having ordinary skill in the art would recognize elements 44, 52, 56, 54, 46, 40, 50 collectively as a type of power unit)) for driving the fan (42) via the gearbox (48)(see Fig. 1A and Para 41); 
wherein the gearbox (48) is an epicyclic gearbox (Para 43 - “...geared architecture 48 is an epicyclic gear train, such as a planetary gear system…”) arranged to receive an input from a core shaft (40) driven by the power unit (42, 52, 56, 54, 46, 40, 50) and to output drive to the fan (42) so as to drive the fan (42) at a lower rotational speed than the core shaft (40)(see Fig. 1A and Para 41), and comprises a sun gear (68, sun gear - Para 75), a plurality of planet gears (70, multiple planet gears - Para 75), a ring gear (74, ring gear - Para 76), and a planet carrier (72, planet carrier - Para 75) on which the planet gears (70) are mounted (see Fig. 2 and Para 75), the gearbox (68) having an overall gear mesh stiffness (see Fig. 2 and Para 17 (gearbox 68 inherently includes an overall gear mesh stiffness)).
McCune fails to disclose wherein the overall gear mesh stiffness of the gearbox is greater than or equal to 1.05x109 N/m.
Soami teaches that gear mesh stiffness is a result-effective variable in that the gear mesh stiffness is a variable that effects the dynamics and vibrations of the system surrounding the meshed gears (Pages 1-2 - “…Compared to the gear’s core region, the gear’s mesh region is more flexible.  Hence, accounting for the stiffness of the gear mesh is important when trying to accurately capture the dynamics and vibrations in the system…”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gearbox of McCune by making the overall gear mesh stiffness of the gearbox be greater than or equal to 1.05x109 N/m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCune (U.S. 2013/0336791) as evidenced by Soami, “How to Evaluate Gear Mesh Stiffness in a Multibody Dynamics Model” COMSOL Blog, December 9, 2016, as applied to claim 1 above, and further in view of Waide (U.S. 7,500,935).
Re claim 3:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above).
The optimized McCune fails to disclose wherein the gearbox has a gearbox diameter defined as the pitch circle diameter of the ring gear, and the gearbox diameter is in the range from 0.55 m to 1.2 m.
 Waide teaches wherein a gearbox (Title) has a gearbox diameter defined as a pitch circle diameter of a ring gear, and the gearbox diameter is in a range from 0.55 m to 1.2 m (Col. 6, Lines 12-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the gearbox of the optimized McCune after that of Waide (thereby utilizing the gearbox diameter/pitch circle diameter of ring gear of Waide in the gearbox of McCune) for the advantage of consistently and reliably transferring torque (Waide; Col. 6, Lines 12-25).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCune (U.S. 2013/0336791) as evidenced by Soami, “How to Evaluate Gear Mesh Stiffness in a Multibody Dynamics Model” COMSOL Blog, December 9, 2016, as applied to claim 1 above, and further in view of Pointon (U.S. 2018/0252166).
Re claim 5:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above) wherein either the overall gear mesh stiffness of the gearbox is in the range from 1.05x109 to 3.6x 109 N/m or the overall gear mesh stiffness of the gearbox is in the range from 1.2x109 to 4.9x 109 N/m (limitation is within the bounds of the optimization described above in rejecting claim 1).
The optimized McCune fails to teach wherein either the fan has a fan diameter in the range from 240 to 280 cm or the fan has a fan diameter in the range from 330 to 380 cm.
Pointon teaches wherein a fan (13, fan - Para 34) has a fan diameter in the range from 240 to 280 cm (Para 42 - “…fan 13 has a diameter of greater than or equal to 85 inches…”(85 inches is 215.9 cm)) or the fan has a fan diameter in the range from 330 to 380 cm (Para 42 - “…fan has a diameter of up to 170 inches…” (170 inches is 431.8 cm)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fan of McCune after that of Pointon (thereby making the fan of McCune in the sizes of Pointon) for the advantage of suiting the fan to lower thrust and bypass ratio or suiting the fan to higher thrust and bypass ratio (Pointon; Para 42).
Re claim 13:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above).
The optimized McCune fails to disclose wherein the fan has a fan diameter greater than 240 cm and less than or equal to 380 cm.
Pointon teaches wherein a fan (13, fan - Para 34) has a fan diameter greater than 240 cm and less than or equal to 380 cm (Para 42 - “…fan 13 has a diameter of greater than or equal to 85 inches… fan has a diameter of up to 170 inches…” (85 inches is 215.9 cm, 170 inches is 431.8 cm)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fan of McCune after that of Pointon (thereby making the fan of McCune in the sizes of Pointon) for the advantage of suiting the fan to lower thrust and bypass ratio or suiting the fan to higher thrust and bypass ratio (Pointon; Para 42).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCune (U.S. 2013/0336791) as evidenced by Soami, “How to Evaluate Gear Mesh Stiffness in a Multibody Dynamics Model” COMSOL Blog, December 9, 2016, as applied to claim 1 above, and further in view of Schwarze et al. (U.S. 2019/0293170).
Re claim 7:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above).
The optimized McCune fails to disclose wherein the rotational speed of the fan at cruise conditions is less than 2500 rpm.
Schwarze teaches wherein a rotational speed of a fan (23, fan - Para 55) at cruise conditions is less than 2500 rpm (Para 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fan of McCune after that of Schwarze (thereby allowing the fan of McCune to operate at the rotational speeds of Schwarze) for the advantage of efficiency (Schwarze; Para 34).
Re claim 8:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above).
The optimized McCune fails to disclose wherein the fan has a fan diameter in the range from 240 cm to 280 cm. and the rotational speed of the fan at cruise conditions is in the range of from 1700 rpm to 2500 rpm.
Schwarze teaches wherein a fan (23, fan - Para 55) has a fan diameter in the range from 240 cm to 280 cm (Para 30), and the rotational speed of the fan at cruise conditions is in the range of from 1700 rpm to 2500 rpm (Para 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fan of McCune after that of Schwarze (thereby sizing and allowing the fan of McCune to operate as taught by Schwarze) for the advantage of efficiency (Schwarze; Para 34).
Re claim 9:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above).
The optimized McCune fails to disclose wherein the fan has a fan diameter in the range from 330 cm to 380 cm. and the rotational speed of the fan at cruise conditions is in the range of from 1200 rpm to 2000 rpm.
Schwarze teaches wherein a fan (23, fan - Para 55) has a fan diameter in the range from 330 cm to 380 cm (Para 30), and the rotational speed of the fan at cruise conditions is in the range of from 1200 rpm to 2000 rpm (Para 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fan of McCune after that of Schwarze (thereby sizing and allowing the fan of McCune to operate as taught by Schwarze) for the advantage of efficiency (Schwarze; Para 34).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCune (U.S. 2013/0336791) as evidenced by Soami, “How to Evaluate Gear Mesh Stiffness in a Multibody Dynamics Model” COMSOL Blog, December 9, 2016, as applied to claim 1 above, and further in view of Brillon et al. (U.S. 2019/0234510).
Re claims 10-11:
The optimized McCune teaches the gas turbine engine (20) of claim 1 (as described above).
The optimized McCune fails to disclose wherein the planet carrier comprises a forward plate and a rearward plate and pins extending therebetween, each pin being arranged to have a planet gear mounted thereon, and wherein optionally the planet carrier further comprises lugs extending between the forward and rearward plates, the lugs being arranged to pass between adjacent planet gears (claim 10); nor wherein the gearbox comprises an odd number of planet gears (claim 11).
Brillon teaches wherein a planet carrier (40, planet carrier - Para 19) comprises a forward plate (48a, first carrier plate - Para 26 (shown as a type of forward plate in Fig. 4)) and a rearward plate (48b, second carrier plate - Para 26 (shown as a type of rearward plate)) and pins (41, axles - Para 28 (see Fig. 3)) extending therebetween, each pin (41) being arranged to have a planet gear (38, planet gears - Para 28) mounted thereon (see Fig. 3 and Para 28), and wherein optionally the planet carrier further comprises lugs extending between the forward and rearward plates, the lugs being arranged to pass between adjacent planet gears; and wherein a gearbox (27, epicyclic gear train - Para 19 (a type of gearbox as shown in Fig. 2)) comprises an odd number of planet gears (38)(Para 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the planet carrier of McCune after that of Brillon (thereby including the plates, pins, and number of planet gears of Brillon in the system of McCune) for the advantage of providing support for each axial side of the planet gears (Brillon; Para 26) and for allowing a circumferential spacing of 120 degrees between the planet gears (Brillon; Para 28) which is an even integer which simplifies design related calculations.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCune (U.S. 2013/0336791) as evidenced by Soami, “How to Evaluate Gear Mesh Stiffness in a Multibody Dynamics Model” COMSOL Blog, December 9, 2016, as applied to claim 1 above, and further in view of Madge (U.S. 2018/0328289).
Re claim 17:
The optimized McCune teaches the method of claim 16 (as described above), wherein the method comprises driving the gearbox (48) with an input torque (Para 41 - “…inner shaft 40 is connected to the fan 42 through … geared architecture 48 to drive the fan 42…” (input torque is required in order for claimed function to take place)).
The optimized McCune fails to disclose driving the gearbox with an input torque of: (i) greater than or equal to 10,000 Nm at cruise; and/or (ii) greater than or equal to 28,000 Nm at Maximum Take-Off.
Madge teaches that driving a gearbox with an input torque at cruise and/or at Maximum Take-Off is a result effective variable in that changing the input torque permits operation of the gearbox (Para 71 - “In operation at maximum power, e.g. take-off, conditions of the geared gas turbine engine 10 the first and second epicyclic gearboxes 30 and 40 are working in parallel such that the required power, torque, is transmitted from the shaft 26 to the fan 13.  However, at reduced power, e.g. cruise, conditions of the geared gas turbine engine 10 only the first epicyclic gearbox 30 is working such that the required power, torque, is transmitted from the shaft 26 to the fan 13…” (torque is described as required thereby enabling the described operation or not)).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McCune by driving the gearbox with an input torque of greater than or equal to 10,000 Nm at cruise; and or by driving the gearbox with an input torque of greater than or equal to 28,000 Nm at Maximum Take-Off as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,098,656. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated in the table showing correspondence below.

Instant Application 16/821,094
US Patent 11,098,656
Claims 1 and 2
Claims 1 and 5
Claim 1:
A gas turbine engine for an aircraft comprising: 

an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 

a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and 

a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, the gearbox being an epicyclic gearbox comprising: 

a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the planet gears are mounted, the gearbox having an overall gear mesh stiffness, and 














wherein the overall gear mesh stiffness of the gearbox is greater than or equal to 1.05x109 N/m.

Claim 2:
The gas turbine engine of claim 1 wherein the overall gear mesh stiffness of the gearbox is in the range from 1.08x109 to 4.9x109 N/m.
Claim 1:
A gas turbine engine for an aircraft comprising:

an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor;

a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and

a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, the gearbox being an epicyclic gearbox comprising:

a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the plurality of planet gears are mounted, the planet carrier having an effective linear torsional stiffness of the planet carrier and the gearbox having a first gear mesh stiffness between the plurality of planet gears and the sun gear, and wherein:

a carrier to sun mesh ratio of:

[the overall gear mesh stiffness of the planet carrier] / [the first gear mesh stiffness between the plurality of planet gears and the sun gear]

is greater than or equal to 0.26 and less than or equal to 1.1×103.

Claim 5:
The gas turbine engine of claim 1 wherein the first gear mesh stiffness between the plurality of planet gears and the sun gear is greater than or equal to 1.20×109 N/m, and less than or equal to 1.60×1010 N/m.

Claim 18
Claims 1 and 5
A propulsor for an aircraft comprising: 



a fan comprising a plurality of fan blades; 

a gearbox; and 

a power unit for driving the fan via the gearbox; 

wherein the gearbox is an epicyclic gearbox arranged to receive an input from a core shaft driven by the power unit and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and comprises a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the planet gears are mounted, the gearbox having an overall gear mesh stiffness, and 















wherein the overall gear mesh stiffness of the gearbox is greater than or equal to 1.05x109 N/m
Claim 1:
A gas turbine engine for an aircraft comprising:


an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor;

a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and

a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, the gearbox being an epicyclic gearbox comprising:

a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the plurality of planet gears are mounted, the planet carrier having an effective linear torsional stiffness of the planet carrier and the gearbox having a first gear mesh stiffness between the plurality of planet gears and the sun gear, and wherein:

a carrier to sun mesh ratio of:

[the overall gear mesh stiffness of the planet carrier] / [the first gear mesh stiffness between the plurality of planet gears and the sun gear]

is greater than or equal to 0.26 and less than or equal to 1.1×103.


Claim 5:
The gas turbine engine of claim 1 wherein the first gear mesh stiffness between the plurality of planet gears and the sun gear is greater than or equal to 1.20×109 N/m, and less than or equal to 1.60×1010 N/m.




    PNG
    media_image1.png
    526
    727
    media_image1.png
    Greyscale

Re instant claims 1-2:
As shown by the math expressed above, Claim 5 of US Pat 11,098,656 claims/discloses that the overall gear mesh stiffness of the gearbox is within a range of 3.12x108 to 2.20x1012, which anticipates the claimed value of 1.05x109 of claim 1 and anticipates the claimed range from 1.08x109 to 4.9x109 of claim 2.
Re instant claim 18:
As shown by the math expressed above, Claim 5 of US Pat 11,098,656 claims/discloses that the overall gear mesh stiffness of the gearbox is within a range of 3.12x108 to 2.20x1012, which anticipates the claimed value of 1.05x109 of claim 18.
Claims 1-6, 10-15, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-9, and 11-15 of copending Application No. 17/378,243 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated in the table showing correspondence below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16/821,094
Copending Application 17/378,243
Claim 1
Claim 1
A gas turbine engine for an aircraft comprising: 

an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 

a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and 

a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, the gearbox being an epicyclic gearbox comprising: 

a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the planet gears are mounted, the gearbox having an overall gear mesh stiffness, and 

wherein the overall gear mesh stiffness of the gearbox is greater than or equal to 1.05x109 N/m.


A gas turbine engine for an aircraft comprising: 

an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 

a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and 
a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, the gearbox being an epicyclic gearbox comprising: 

a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the plurality of planet gears are mounted, the gearbox having an overall gear mesh stiffness, and 

wherein the overall gear mesh stiffness of the gearbox is greater than or equal to 1.05x109 N/m and less than or equal to 8.0x109 N/m,

wherein the planet carrier has an effective linear torsional stiffness of the planet carrier and the gearbox has a gear mesh stiffness between the plurality of planet gears and the sun gear, and wherein the product of the effective linear torsional stiffness of the planet carrier and the gear mesh stiffness between the plurality of planet gears and the sun gear is greater than or equal to 5.0x1018 N2m-2 and less than 2.0x102 N2m-2. -2-Application No. 17/378,243  

Claim 2
Claim 2
The gas turbine engine of claim 1 wherein the overall gear mesh stiffness of the gearbox is in the range from 1.08x109 to 4.9x109 N/m.
The gas turbine engine of claim 1, wherein the overall gear mesh stiffness of the gearbox is in a range from 1.08x109 to 4.9x109 N/m.
Claim 3
Claim 3
The gas turbine engine of claim 1 wherein the gearbox has a gearbox diameter defined as the pitch circle diameter of the ring gear, and the gearbox diameter is in the range from 0.55 m to 1.2 m.
The gas turbine engine of claim 1, wherein the gearbox has a gearbox diameter defined as a pitch circle diameter of the ring gear, and the gearbox diameter is in a range from 0.55 m to 1.2 m
Claim 4
Claim 4
The gas turbine engine claim 1 wherein:

(i) a gear mesh stiffness between the planet gears and the ring gear is in the range from 1.4x109 to 2.0x1010 N/m; and/or 

(ii) a gear mesh stiffness between the planet gears and the sun gear is in the range from 1.20x109 to 1.60x1010 N/m.
The gas turbine engine of claim 1, wherein 

a gear mesh stiffness between the planet gears and the ring gear is in a range from 1.4x109 to 2.0x1010 N/m.



Claim 5
Claims 6 
The gas turbine engine of claim 1, wherein either: 
(i) the fan has a fan diameter in the range from 240 to 280 cm, and the overall gear mesh stiffness of the gearbox is in the range from 1.05x109 to 3.6x 109 N/m; or 

(ii) the fan has a fan diameter in the range from 330 to 380 cm, and the overall gear mesh stiffness of the gearbox is in the range from 1.2x109 to 4.9x 109 N/m.
The gas turbine engine of claim 1, wherein 
the fan has a fan diameter in a range from 240 to 280 cm, and the overall gear mesh stiffness of the gearbox is in a range from 1.05x109 to 3.6x109 N/m.

Claim 6
Claim 8
The gas turbine engine of claim 1 wherein a torsional stiffness of the planet carrier is greater than or equal to 1.60x108 Nm/rad.
The gas turbine engine of claim 1 wherein a torsional stiffness of the planet carrier is in a range from 1.60x108 to 1.00x1011 Nm/rad.
Claim 10
Claim 9
The gas turbine engine according to claim 1, wherein the planet carrier comprises a forward plate and a rearward plate and pins extending therebetween, each pin being arranged to have a planet gear mounted thereon, and 

wherein optionally the planet carrier further comprises lugs extending between the forward and rearward plates, the lugs being arranged to pass between adjacent planet gears.
The gas turbine engine according to claim 1, wherein the planet carrier comprises a forward plate and a rearward plate and pins extending between a the forward plante and the rearward plate, each pin being arranged to have a planet gear of -3-the plurality of planet gears mounted on each pin between the forward plate and the rearward plate.  

Claim 11
Claim 11
The gas turbine engine according to claim 1, wherein the gearbox comprises an odd number of planet gears.
The gas turbine engine according to claim 1, wherein the gearbox comprises an odd number of planet gears of the plurality of planet gears.
Claim 12
Claim 12
The gas turbine engine according to claim 1, wherein: 

the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; 

the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and 

the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft
The gas turbine engine according to claim 1, wherein:

the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; 

the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and 

the second turbine, the second compressor, and the second core shaft are arranged to rotate at a higher rotational speed than the first core shaft
Claim 13
Claim 13
The gas turbine engine according to claim 1, wherein the fan has a fan diameter greater than 240 cm and less than or equal to 380 cm.
The gas turbine engine according to claim 1, wherein the fan has a fan diameter greater than 220 cm and less than or equal to 380 cm.
Claim 14
Claim 14
The gas turbine engine claim 1, wherein 

the engine comprises a fan shaft extending between the gearbox and the fan, and a gearbox support arranged to mount the gearbox within the engine, the fan shaft, core shaft, gearbox and the gearbox support together forming a transmission, and wherein the effective linear torsional stiffness of the transmission is greater than or equal to 1.60x108 N/m.
The gas turbine engine of claim 1, wherein 

the gas turbine engine comprises a fan shaft extending between the gearbox and the fan, and a gearbox support arranged to mount the gearbox within the engine, the fan shaft, the core shaft, the gearbox and the gearbox support together forming a transmission, and wherein an effective linear torsional stiffness of the transmission is greater than or equal to 1.60x108 N/m and less than or equal to 9.3x108 N/m.
Claim 15
Claim 15
The gas turbine engine claim 1, wherein: 

(i) a gear ratio of the gearbox is in the range from 3.2 to 4.5; and/or 

(ii) a specific thrust of the engine at cruise is in the range from 70 to 90 NKg-1s; and/or 

(iii) a bypass ratio at cruise is in the range from 12.5 to 18.  

The gas turbine engine of claim 1, wherein 

a gear ratio of the gearbox is in a range from 3.1 to 4.0
Claim 18
Claim 1
A propulsor for an aircraft comprising: 

a fan comprising a plurality of fan blades; 

a gearbox; and 

a power unit for driving the fan via the gearbox; 

wherein the gearbox is an epicyclic gearbox arranged to receive an input from a core shaft driven by the power unit and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and comprises 


a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the planet gears are mounted, 

the gearbox having an overall gear mesh stiffness, and 

wherein the overall gear mesh stiffness of the gearbox is greater than or equal to 1.05x109 N/m.
A gas turbine engine for an aircraft comprising: 

an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 

a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and 

a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, the gearbox being an epicyclic gearbox comprising: 

a sun gear, a plurality of planet gears, a ring gear, and a planet carrier on which the plurality of planet gears are mounted, 

the gearbox having an overall gear mesh stiffness, and 

wherein the overall gear mesh stiffness of the gearbox is greater than or equal to 1.05x109 N/m and less than or equal to 8.0x109 N/m,

wherein the planet carrier has an effective linear torsional stiffness of the planet carrier and the gearbox has a gear mesh stiffness between the plurality of planet gears and the sun gear, and wherein the product of the effective linear torsional stiffness of the planet carrier and the gear mesh stiffness between the plurality of planet gears and the sun gear is greater than or equal to 5.0x1018 N2m-2 and less than 2.0x102 N2m-2. -2-Application No. 17/378,243  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/11/22